DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 25 and 26 are objected to because of the following informalities:  In claim 25, line 1, there is a “(“ which does not belong, therefore it should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 15, 16, 22, 24, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Oberoi et al. (US 2016/0009422 A1) in view of Bonomi et al. (EP 0338117 A2).
Regarding claim 1, Oberoi discloses performing automated tasks for an assembly comprising positioning a first plurality of robotic devices (1410, 1412, 1502, 1504; Fig. 16) relative to a first side (i.e. inside) of the assembly (1000); positioning a second plurality of robotic devices (1506, 1508; Fig. 16) relative to a second side (i.e. outside) of the assembly, each of the second plurality of robotic devices (1506, 1508; 
Regarding claim 2, Oberoi discloses wherein positioning the first plurality of robotic devices (1410, 1412, 1502) comprises positioning three robotic devices (1410, 1412, 1502) relative to the first side of the assembly having an end effector capable.
Regarding claim 15, Oberoi discloses supporting the first plurality of robotic devices (1410, 1412) on a platform (1408) that is positioned to enable the first plurality of robotic devices (1410, 1412) to perform tasks on a side facing an inner mold line of a fuselage assembly (1000) of an aircraft.
Regarding claim 16, Oberoi discloses supporting the second plurality of robotic devices (1506) on a platform (1505) that is positioned to enable the first plurality of robotic devices (1410) to perform tasks on a side facing an outer mold line of a fuselage assembly (1000) of an aircraft.
Regarding claim 22, Oberoi discloses an apparatus comprising: a first plurality of robotic devices (1410, 1412); a second plurality of robotic devices (1506, 1508), each of the second plurality of robotic devices (1506, 1508) coupled to a single function end effector (1512); and a control system (136; pg. 5, [0077] – [0078]) for controlling the second plurality of robotic 
Regarding claim 24, Oberoi discloses a platform (1408; Fig. 16) to support the first plurality of robotic devices (1410, 1412, 1502, 1504; Fig. 16).
Regarding claim 28, Oberoi discloses wherein each of the first plurality of robotic devices (1410, 1412, 1502, 1504; Fig. 16) and each of the second plurality of robotic devices (1506, 1508) is sized to fit on a platform (1401, 1408, 1507; Fig. 16) that is coupled to an automated guided vehicle (i.e. autonomous vehicle 1513 is coupled to platform 1507). Oberoi discloses internal and external mobile platforms being autonomously drivable. Oberoi discloses an autonomous vehicle fixedly associated with the external mobile platform. See pg. 12, [0171] - [0172], and pg. 20, [0283] – pg. 21, [0302] for further clarification.
Regarding claim 29, Oberoi discloses the assembly being a fuselage assembly (1000; Fig. 16) of an aircraft.
Regarding claim 30, Oberoi discloses a method for building the assembly (1000; Fig. 16) of an aircraft using the apparatus of claim 22.
Oberoi, however, does not disclose the following: while the first plurality of robotic devices independently maintain a clamp-up at each of the plurality of locations;  wherein performing the plurality of tasks comprises: providing, independently, a single-sided clamp-up of a first panel and a second panel of the assembly using the first plurality of robotic devices while the second plurality of robotic devices perform the plurality of tasks according to a predetermined task sequence at each of the plurality of locations; wherein performing the plurality of tasks comprises: performing a clamp-up 
 Bonomi discloses a first robotic device (R1) performing tasks (i.e. clamp up, drilling) at a plurality of locations while the second robotic device (R2) independently maintains a clamp-up (col. 12, lines 49-55) at each of the plurality of locations (i.e. hole site). Bonomi discloses wherein performing the plurality of tasks includes providing, independently, a single-sided clamp-up of a first panel (not labeled, Figs. 4 and 11) and a second panel (not labeled, Figs. 4 and 11) of the assembly using the second robotic device (R2) while the first robotic device performs the plurality of tasks according to a predetermined task sequence at each of the plurality of locations (i.e. hole site). Bonomi also discloses wherein performing the plurality of tasks includes performing a clamp-up sequence at a first location of the plurality of locations (i.e. hole site) on the assembly using a second end effector (50; Figs. 9 and 11) and a drilling end effector (28; Figs. 3 and 4; col. 9, lines 33-46), the second end effector (50) being coupled to a corresponding to the second robotic device (R2) and the drilling end effector (28) being coupled to the first robotic device (R1). “Throughout hole preparation and fastener installation novel end effectors maintain a symmetrical balance of forces on the 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the first plurality of robotic devices of Oberoi with the ability to independently maintain a clamp-up at each of the plurality of locations, to provide independently, a single-sided clamp-up of a first panel and a second panel of the assembly using the first plurality of robotic devices of Oberoi while the second plurality of robotic devices perform the plurality of tasks according to a predetermined task sequence at each of the plurality of locations, to perform a clamp-up sequence at a first location of the plurality of locations on the assembly using a first end effector and a drilling end effector, the first end effector being coupled to a corresponding one of the first plurality of robotic devices of Oberoi and the drilling end effector being coupled to a corresponding one of the second plurality of robotic devices of Oberoi, in light of the teachings of Bonomi, in order to maintain a symmetrical balance of forces in a manner which avoids and deformation of the components and end assembly.



Allowable Subject Matter
Claims 3-6, 9-14, 17, 23, and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528. The examiner can normally be reached Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        





March 7, 2022